Exhibit 10.1

PURCHASE AND SALE AGREEMENT

(Gwinnett Business Center)

THIS PURCHASE AND SALE AGREEMENT (this “Agreement”) is made by and between
LEEWARD STRATEGIC PROPERTIES, INC., a Delaware corporation (“Seller”), and
GLOBAL GROWTH, LP, a Delaware limited partnership (“Purchaser”).

In consideration of the mutual covenants and representations herein contained,
and other good and valuable consideration the receipt and sufficiency of which
are hereby acknowledged, Seller and Purchaser agree as follows:

PURCHASE AND SALE

Purchase and Sale. Subject to the terms and conditions of this Agreement, Seller
hereby agrees to sell and convey to Purchaser, and Purchaser hereby agrees to
purchase from Seller, all of the Seller’s assignable and transferable right,
title and interest in and to the following described property (herein
collectively called the “Property”):

Land. That certain tract of land (the “Land”) located in the City of Duluth,
Gwinnett County, Georgia, being more particularly described on Exhibit A
attached hereto and made a part hereof.

Easements. All easements, if any, benefiting the Land or the Improvements (as
defined in Section 1.1(d) of this Agreement).

Rights and Appurtenances. All rights and appurtenances pertaining to the Land,
including any right, title and interest of Seller in and to adjacent streets,
alleys or rights-of way.

Improvements. All improvements and related amenities known as “Gwinnett Business
Center” (the “Improvements”) in and on the Land, and having an address of 3505,
3555 and 3575 Koger Blvd., Duluth, Georgia 30096.

Leases. All leases, including any amendments or supplements thereto
(collectively, the “Leases,” and individually a “Lease”) of space in the
Property, concession leases, and all tenant security deposits held by Seller on
the Closing Date (as defined in Section 6.1 of this Agreement).

Tangible Personal Property. All appliances, fixtures, equipment, machinery,
furniture, carpet, drapes and other personal property, if any, owned by Seller
and located on or about the Land and the Improvements (the “Tangible Personal
Property”), all as more specifically set forth in Schedule 1.1 attached hereto
and made a part hereof.

Contracts. To the extent assignable without the consent of third parties, the
Contracts (as defined in Section 4.1(c) of this Agreement).

Intangible Property. To the extent assignable without the consent of third
parties, all intangible property (the “Intangible Property”), if any, owned by
Seller and pertaining to the Land, the Improvements, or the Tangible Personal
Property including, without limitation, transferable utility contracts,
transferable telephone exchange numbers, plans and specifications, engineering
plans and studies, floor plans and landscape plans.

Independent Consideration. Upon execution of this Agreement, Purchaser has
delivered to Seller, and Seller acknowledges receipt of, FIFTY AND NO/100
DOLLARS ($50.00) (the “Independent

 

Page 1



--------------------------------------------------------------------------------

Consideration”), as consideration for Purchaser’s right to purchase the Property
and for Seller’s execution, delivery and performance of this Agreement. The
Independent Consideration is in addition to and independent of any other
consideration or payment provided for in this Agreement, is non refundable and
shall be retained by Seller notwithstanding any other provision of this
Agreement.

PURCHASE PRICE

Purchase Price. The purchase price (the “Purchase Price”) for the Property shall
be FOURTEEN MILLION ONE HUNDRED THOUSAND AND NO/100 DOLLARS ($14,100,000.00) and
shall be paid in cash by Purchaser to Seller at the Closing (as defined in
Section 6.1 of this Agreement) by wire transfer in accordance with wire transfer
instructions to be provided by Seller.

EARNEST MONEY

3.1 Earnest Money. Purchaser shall deliver to the Title Company (as defined in
Section 6.1 of this Agreement) within two (2) business days after the date a
fully-executed copy of this Agreement is delivered to the Title Company by
Seller, by wire transfer in accordance with wire transfer instructions provided
by the Title Company, the amount of ONE HUNDRED FIFTY THOUSAND AND NO/100
DOLLARS ($150,000.00) (which amount is herein called the “Earnest Money”) to be
invested by the Title Company in a non-interest bearing account as Purchaser and
Seller shall direct. Seller shall have the option of terminating this Agreement
if the full amount of Earnest Money is not delivered to the Title Company as
prescribed in this Section 3.1. Purchaser agrees to promptly deliver or cause
the Title Company to deliver written acknowledgment by the Title Company that
the Earnest Money has been received by and is being held by the Title Company
pursuant to the terms of this Agreement. If the sale of the Property is
consummated under this Agreement, the Earnest Money shall be paid to Seller and
applied to the payment of the Purchase Price at Closing. If Purchaser terminates
this Agreement in accordance with any right to terminate granted to Purchaser by
the terms of this Agreement, the Earnest Money shall be returned to Purchaser,
and no party hereto shall have any further obligations under this Agreement
except for such obligations which by their terms expressly survive the
termination of this Agreement (the “Surviving Obligations”). Purchaser agrees to
deliver to Seller copies of all Reports (as defined in Section 4.2 of this
Agreement) no more than thirty (30) days following the time the notice to
terminate this Agreement is given. The obligations to deliver the Reports shall
survive the termination of this Agreement.

CONDITIONS TO CLOSING

Seller’s Obligations. Seller shall, to the extent not previously delivered,
deliver to Purchaser (at Purchaser’s expense), within ten (10) days after the
Effective Date (as defined in Section 10.13 of this Agreement) hereof, the
following:

Title Commitment. Commitment for Owner’s Policy of Title Insurance (the “Title
Commitment”) with respect to the Property, issued by the Title Company, and
legible copies of any restrictive covenants, easements, and other items listed
as title exceptions therein.

Survey. An existing survey of the Property, if any (the “Existing Survey”).
Purchaser, at Purchaser’s sole cost and expense, may update the Existing Survey
(and have it re-certified to include Seller) or have a new survey prepared based
on the Existing Survey, if any (the updated or new survey shall be hereinafter
referred to as the “Survey”), on or before the expiration of the Approval Period
(as defined in Section 4.1.1 of this Agreement) and deliver a copy of such
Survey to Seller and Title Company on or before the expiration of the Approval
Period.

 

Page 2



--------------------------------------------------------------------------------

Contracts. Copies of all contracts pertaining to the Property, and not
cancelable on thirty (30) days’ notice without penalty or premium (the
“Contracts”), including, but not limited to, service contracts, equipment leases
and maintenance contracts, to the extent in the possession of Seller.

Rent Roll. A rent roll describing all Leases of space in the Improvements as of
the last month Seller has received such information from Kaufman Realty Group
(“Property Manager”).

Environmental Report. That certain Phase I Environmental Site Assessment dated
as of November 9, 2010 and prepared by Targus Associates, LLC (delivered to
Purchaser pursuant to that certain letter agreement between Seller and Purchaser
dated July 13, 2011).

Other Due Diligence. To the extent available and not otherwise delivered
pursuant to items (a) through (e) above, those items contained on Schedule
4.1(e) of this Agreement.

Seller’s failure to deliver to Purchaser items (a) through (e) above within ten
(10) days after the Effective Date shall not result in the extension of the
Approval Period, and Purchaser’s sole remedy therefor shall be Purchaser’s right
to terminate this Agreement by delivering written notice thereof to Seller
within twenty (20) days after the Effective Date hereof and receive a return of
the Earnest Money, in which event neither party shall have any obligation
hereunder except for the Surviving Obligations.

Purchaser’s Satisfaction. During the forty-five (45) day period commencing on
the Effective Date (the “Approval Period”), the following matters shall be
conditions precedent to Purchaser’s obligations under this Agreement:

Purchaser’s being satisfied, in Purchaser’s sole discretion, that the Property
is suitable for Purchaser’s intended uses; and

Purchaser’s being satisfied, in Purchaser’s sole discretion, with the items
listed above in Section 4.1(a) through Section 4.1(f) above, including the
information reflected therein.

If Purchaser is not satisfied in its sole discretion as to the suitability of
the Property for Purchaser’s intended uses or any of the items listed above in
Section 4.1(a) through Section 4.1(f) above, or for any reason or for no reason
whatsoever Purchaser may give notice of Purchaser’s decision to terminate this
Agreement to Seller on or before the expiration of the Approval Period,
whereupon this Agreement shall terminate, and upon such termination, Purchaser
shall be entitled to the return of the Earnest Money, and neither party shall
have any further obligation hereunder except for the Surviving Obligations. If
Purchaser fails to terminate this Agreement by giving notice thereof to Seller
on or before the expiration of the Approval Period that Purchaser is not
satisfied with the suitability of the Property or any of the items listed in
Section 4.1(a) through Section 4.1(f) above, Purchaser shall be deemed to be
satisfied with such matters and the conditions precedent in this Section 4.1.1
shall be deemed to be satisfied.

Title Commitment and Survey.

In the event (i) the Survey shows any easement, right-of-way, encroachment,
conflict, protrusion or other matter affecting the Property that is unacceptable
to Purchaser, or (ii) any exceptions appear in the Title Commitment other than
the standard printed exceptions set forth in the standard ALTA form of
Commitment for Title Insurance that are unacceptable to Purchaser, Purchaser
shall by the expiration of the Approval Period, notify Seller in writing of such
facts and the reasons therefor (“Purchaser’s Objections”). Upon the expiration
of said Approval Period, except for Purchaser’s Objections if same are timely
raised, Purchaser shall be deemed to have accepted the form and substance of the
Survey, all matters shown thereon, all exceptions to the Title Commitment and
other items shown thereon. Notwithstanding anything to the contrary contained
herein, Seller shall have no obligations to take any steps or bring any action
or proceeding or otherwise to incur any

 

Page 3



--------------------------------------------------------------------------------

effort or expense whatsoever to eliminate or modify any of the Purchaser’s
Objections. In the event Seller is unable or unwilling to eliminate or modify
all of Purchaser’s Objections to the reasonable satisfaction of Purchaser,
Purchaser may (as its sole and exclusive remedy) terminate this Agreement by
delivering notice thereof in writing to Seller by the earlier to occur of
(i) the Closing Date or (ii) five (5) days after Seller’s written notice to
Purchaser of Seller’s intent to not cure one or more of such Purchaser’s
Objections; in which event, the Earnest Money will be returned to Purchaser, and
neither party shall have any obligations hereunder other than the Surviving
Obligations. Notwithstanding anything contained in this Section 4.1.2 to the
contrary, in the event Purchaser does not receive all items to be delivered to
Purchaser under Section 4.1(a) and (b) in the time frame set forth therein,
Purchaser’s rights shall be to terminate this Agreement as set forth in
Section 4.1, and such rights shall not be modified or extended by the terms of
this Section 4.1.2.

The term “Permitted Encumbrances” as used herein includes: (i) any easement,
right of way, encroachment, conflict, discrepancy, overlapping of improvements,
protrusion, lien, encumbrance, restriction, condition, covenant, exception or
other matter with respect to the Property that is reflected or addressed on the
Survey or the Title Commitment to which Purchaser fails to timely object
pursuant to Section 4.1.2(a) of this Agreement; (ii) any Purchaser’s Objection
that remains uncured, for whatever reason, at the earlier to occur of
(A) Closing hereunder or (B) five (5) business days after Seller notifies
Purchaser that Seller is unwilling or unable to cure or modify Purchaser’s
Objections to the reasonable satisfaction of Purchaser; and (iii) the rights and
interests of parties claiming under the Leases.

(i) Limitations of Seller’s Obligations. Notwithstanding anything contained
herein to the contrary, other than the Mandatory Cure Items (as such term is
hereinafter defined), Seller shall have no obligation to take any steps, bring
any action or proceeding or incur any effort or expense whatsoever to eliminate,
modify or cure any objection Purchaser may have pursuant to Section 4.1.1,
Section 4.1.2, Section 4.2, or Section 5.1.

(ii) Notwithstanding anything set forth in this Agreement to the contrary,
Seller shall be obligated to remove, bond around or cause the Title Company to
endorse over at Closing and at Seller’s expense; (i) any mortgages or deeds to
secure debt securing any financing obtained or expressly assumed by Seller;
(ii) any mechanics or materialmen’s liens for work done pursuant to a contract
executed by Seller which remains unpaid; and (iii) any judgment liens, U.S. tax
liens or real property tax liens (except for any taxes not yet due and payable)
against Seller for a sum certain; provided, however, that Seller shall not be
obligated to expend more than $25,000.00 in connection with the liens referenced
in (ii) above (collectively, the “Mandatory Cure Items”). For the purposes of
this Section 4.1.4, any Mandatory Cure Item shall be deemed removed if the Title
Company issues an Owner’s Policy (as defined in Section 6.5(b) below) that does
not take exception for such Mandatory Cure Item.

Inspection. Purchaser may inspect, test, and survey: (a) the Property, (b) all
financial records pertaining to the operation of the Property, and
(c) photocopies of all Leases and Contracts in the possession or control of
Seller, at any reasonable time during business hours at any time during the
Approval Period (collectively, the “Purchaser Investigations”). Notwithstanding
the foregoing, Purchaser must obtain Seller’s prior written approval of the
scope and method of any environmental testing or investigation (other than a
non-intrusive Phase I environmental inspection) and any inspection which would
materially alter the physical condition of the Property, prior to Purchaser’s
commencement of such inspections or testing. In any event, Seller and its
representatives, agents, and/or contractors shall have the right to be present
during any of the Purchaser Investigations. If the Purchaser Investigations
reveal any fact or condition unacceptable to Purchaser, Purchaser shall notify
Seller in writing prior to the expiration of the Approval Period of such
unacceptable fact or condition and Seller shall have the right (without any
obligation to do so) to correct same by the Closing Date. If Seller does not
correct such unacceptable fact or condition by the Closing Date, Purchaser may
terminate this Agreement in which event the Earnest Money will be returned to
Purchaser, and neither party shall have any further right or obligation
hereunder other than the Surviving Obligations. If Purchaser does not give such
notification to Seller in writing prior to the expiration of the Approval
Period, the

 

Page 4



--------------------------------------------------------------------------------

said investigations of the Property shall be deemed satisfactory to Purchaser
and Purchaser shall be deemed to have agreed to assume all obligations from and
after the date of Closing with respect to the Leases and the Contracts. All
information provided by Seller to Purchaser or obtained by Purchaser relating to
the Property in the course of the Purchaser Investigations, including, without
limitation, any environmental assessment or audit (collectively, the “Reports”)
shall be treated as confidential information by Purchaser and Purchaser shall
instruct all of its employees, agents, representatives and contractors as to the
confidentiality of all such information. Other than research of any applicable
general land use and other laws and/or any public records and databases, and the
routine communications with regulatory or governmental agencies and their
individual employees associated therewith, neither Purchaser nor any Purchaser
Representative (defined in Section 4.2.1(a) of this Agreement) shall communicate
with any regulatory or governmental agencies or their individual employees
concerning the Property, without the prior written consent of Seller, which
shall be given or withheld in Seller’s sole discretion. Neither Purchaser nor
any Purchaser Representative shall contact or communicate with any tenant,
occupant, or leasing agent of the Property or any governmental agent regarding
the Property without prior written notice to Seller, and Seller reserves the
right to participate in any such contact; provided, however, that Purchaser may
review governmental records and make routine contact with governmental officials
in connection with Purchaser’s customary due diligence activities pursuant to
this Agreement such as, but not limited to, confirmation of zoning and review of
ordinance or statutory compliance without first providing notice. Seller
acknowledges that Purchaser, at its sole expense, will be conducting an audit of
property-level financials as specified by Rule 3-14 of Regulation S-X of the
Securities Act of 1933, as amended, and the Securities Exchange Act of 1934, as
amended, and Seller agrees to reasonably cooperate and assist Purchaser in
obtaining any and all such data and financial information that shall be
reasonably available to Seller (including, without limitation, data and
information obtainable from Property Manager), and permit Purchaser’s auditors
reasonable access to such information.

(iii) Before and during Purchaser Investigations, Purchaser and Purchaser’s
representatives, including Purchaser’s engineers, contractors and environmental
consultants (collectively, the “Purchaser Representatives”) conducting any
Purchaser Investigation shall maintain workers’ compensation insurance in
accordance with applicable law, and Purchaser, and the applicable Purchaser
Representative conducting any Purchaser Investigation, shall maintain
(1) commercial general liability insurance, on a per occurrence basis, with
limits of at least Three Million Dollars ($3,000,000.00) for bodily or personal
injury or death, (2) property damage insurance in the amount of at least One
Million Dollars ($1,000,000.00), and (3) contractual liability insurance, on a
per occurrence basis, with respect to Purchaser’s obligations under this
Section 4.2. Purchaser shall deliver to Seller evidence of such workers’
compensation insurance and a certificate evidencing the commercial general
liability, property damage and contractual liability insurance before conducting
any Purchaser Investigation on the Property. Each such insurance policy shall be
written by a reputable insurance company having a rating of at least “A+:VII” by
Best’s Rating Guide (or a comparable rating by a successor rating service), and
shall otherwise be subject to Seller’s prior approval. Such insurance policies
shall name as additional insureds Seller, Property Manager and such other
parties holding insurable interests as Seller may designate. Such insurance
shall be primary to any insurance maintained by Seller or Property Manager as to
claims arising from, related to or in connection with the acts, errors or
omissions of Purchaser and/or Purchaser’s Representatives.

Purchaser shall, at its own expense, immediately fill and compact any holes, and
otherwise restore any damage to the Property related to the Purchaser
Investigations. Upon Purchaser’s completion of Purchaser Investigations,
Purchaser shall be responsible for returning the Property to substantially the
condition existing prior to Purchaser’s entry. Neither Purchaser nor any
Purchaser Representative shall damage any part of the Property or any personal
property owned or held by Seller, Property Manager or any tenant or third party.

Purchaser shall indemnify, defend and hold Seller and the other Releasees (as
defined in Section 5.3) harmless from any and all losses, costs, liens, claims,
causes of action, liability, damages, expenses and liability (including, without
limitation, court costs and reasonable attorneys’ fees) incurred in connection
with or arising in any way from (1) any Purchaser Investigation conducted by
Purchaser and/or any

 

Page 5



--------------------------------------------------------------------------------

Purchaser Representative, or (2) any breach by Purchaser and/or any Purchaser
Representative of the terms of this Section 4.2, even though any such loss is
caused or alleged to be caused by the negligence or fault of any Releasees
(other than any such loss arising solely as the result of the gross negligence
or willful misconduct of Seller or its agents). This indemnity is intended to
indemnify the Releasee against the consequences of their own negligence or fault
as provided above when any Releasee is solely, jointly, comparatively,
contributively, or concurrently negligent with Purchaser and/or any Purchaser
Representative. Notwithstanding the foregoing, in no event shall the Purchaser’s
indemnity obligations hereunder extend to any claim by Seller arising solely by
reason of the mere discovery of any adverse conditions or legal noncompliance on
the Property (as opposed to causing or the disturbance or exacerbation of any
such adverse conditions or legal noncompliance) by Purchaser or any Purchaser
Representative during any Purchaser Investigation. This indemnity provision
shall survive termination or expiration of this Agreement for a period
commensurate with the expiration of any applicable statute of limitations. If
any proceeding is filed for which indemnity is required hereunder, Purchaser
agrees, upon request therefor by any of the Releasees, to defend the indemnified
party in such proceeding at its sole cost utilizing counsel satisfactory to the
indemnified party, in its reasonable discretion.

Purchaser’s Representations and Warranties. Purchaser represents and warrants to
Seller that (a) Purchaser is a partnership or limited liability company, duly
organized and in good standing under the laws of the State of Delaware, will be
qualified to do business in the State of Georgia on or prior to the Closing Date
and has the power to enter into this Agreement and to execute and deliver this
Agreement and to perform all duties and obligations imposed upon it hereunder,
and Purchaser has obtained all necessary partnership and corporate
authorizations required in connection with the execution, delivery and
performance contemplated by this Agreement and has obtained the consent of all
entities and parties necessary to bind Purchaser to this Agreement, and
(b) neither the execution nor the delivery of this Agreement, nor the
consummation of the purchase and sale contemplated hereby, nor the fulfillment
of or compliance with the terms and conditions of this Agreement conflict with
or will result in the breach of any of the terms, conditions, or provisions of
any agreement or instrument to which Purchaser, or any partner or related entity
or affiliate of Purchaser, is a party or by which Purchaser, any partner or
related entity or affiliate of Purchaser, or any of Purchaser’s assets is bound,
and (c) neither Purchaser nor any partner, related entity or affiliate of
Purchaser is in any way affiliated with Seller, GE Capital Realty Group, Inc.,
General Electric Capital Corporation, General Electric Realty Advisors, Inc.,
General Electric Company or any affiliate of General Electric Company, and
(d) that, with respect to each source of funds to be used by it to purchase the
Property (respectively, the “Source”), at least one of the following statements
shall be accurate as of the Closing Date: (i) the Source does not include the
assets of (A) an “employee benefit plan” as defined in Section 3(3) of the
Employee Retirement Income Security Act of 1974, as amended (“ERISA”), which is
subject to Title I of ERISA, or (B) a “plan” as defined in Section 4975(a) of
the Internal Revenue Code of 1986, as amended (“Code”), or (ii) the Source
includes the assets of (A) an “employee benefit plan” as defined in Section 3(3)
of ERISA or (B) a “plan” as defined in Section 4975 of the Code (each of which
has been identified to the Seller in writing pursuant to this Section 4.3 at
least ten (10) business days prior to the Closing Date), but the use of such
Source to purchase the Property will not result in a nonexempt prohibited
transaction under Section 406 of ERISA or Section 4975 of the Code. Purchaser
further represents, warrants and covenants to Seller as follows:

Compliance with International Trade Control Laws and OFAC Regulations.

Purchaser is not now nor shall it be at any time until Closing an individual,
corporation, partnership, joint venture, association, joint stock company,
trust, trustee, estate, limited liability company, unincorporated organization,
real estate investment trust, government or any agency or political subdivision
thereof, or any other form of entity (collectively, a “Person”) with whom a
United States citizen, entity organized under the laws of the United States or
its territories or entity having its principal place of business within the
United States or any of its territories (collectively, a “U.S. Person”), is
prohibited from transacting business of the type contemplated by this Agreement,
whether such prohibition arises under United States law, regulation, executive
orders and lists published by the Office of Foreign Assets Control, Department
of the Treasury (“OFAC”) (including those executive orders and lists published
by OFAC with respect to Persons that have been

 

Page 6



--------------------------------------------------------------------------------

designated by executive order or by the sanction regulations of OFAC as Persons
with whom U.S. Persons may not transact business or must limit their
interactions to types approved by OFAC [“Specially Designated Nationals and
Blocked Persons”]) or otherwise.

Neither Purchaser nor any Person who owns a direct interest in Purchaser
(collectively, a “Purchaser Party”) is now nor shall be at any time until
Closing a Person with whom a U.S. Person, including a United States Financial
Institution as defined in 31 U.S.C. 5312, as periodically amended (“Financial
Institution”), is prohibited from transacting business of the type contemplated
by this Agreement, whether such prohibition arises under United States law,
regulation, executive orders and lists published by the OFAC (including those
executive orders and lists published by OFAC with respect to Specially
Designated Nationals and Blocked Persons) or otherwise.

Purchaser’s Funds.

Purchaser has taken, and shall continue to take until Closing, such measures as
are required by law to assure that the funds used to pay to Seller the Purchase
Price are derived (i) from transactions that do not violate United States law
nor, to the extent such funds originate outside the United States, do not
violate the laws of the jurisdiction in which they originated; and (ii) from
permissible sources under United States law and to the extent such funds
originate outside the United States, under the laws of the jurisdiction in which
they originated.

To the best of Purchaser’s knowledge after making due inquiry, neither Purchaser
nor any Purchaser Party, nor any Person providing funds to Purchaser (i) is
under investigation by any governmental authority for, or has been charged with,
or convicted of, money laundering, drug trafficking, terrorist related
activities, any crimes which in the United States would be predicate crimes to
money laundering, or any violation of any Anti Money Laundering Laws; (ii) has
been assessed civil or criminal penalties under any Anti-Money Laundering Laws
(as defined herein); or (iii) has had any of its funds seized or forfeited in
any action under any Anti Money Laundering Laws. For purposes of this Subsection
(b), the term “Anti-Money Laundering Laws” shall mean laws, regulations and
sanctions, state and federal, criminal and civil, that (1) limit the use of
and/or seek the forfeiture of proceeds from illegal transactions; (2) limit
commercial transactions with designated countries or individuals believed to be
terrorists, narcotics dealers or otherwise engaged in activities contrary to the
interests of the United States; (3) require identification and documentation of
the parties with whom a Financial Institution conducts business; or (4) are
designed to disrupt the flow of funds to terrorist organizations. Such laws,
regulations and sanctions shall be deemed to include the USA PATRIOT Act of
2001, Pub. L. No. 107-56 (the “Patriot Act”), the Bank Secrecy Act, 31 U.S.C.
Section 5311 et. seq., the Trading with the Enemy Act, 50 U.S.C. App. Section 1
et. seq., the International Emergency Economic Powers Act, 50 U.S.C.
Section 1701 et. seq., and the sanction regulations promulgated pursuant thereto
by the OFAC, as well as laws relating to prevention and detection of money
laundering in 18 U.S.C. Sections 1956 and 1957.

Purchaser Compliance with Patriot Act. Purchaser is in compliance with any and
all applicable provisions of the Patriot Act.

Cooperation with Seller. After the Closing Date, Purchaser agrees to cooperate
with Seller, and to cause each Purchaser Party to cooperate with Seller, in
providing such reasonable additional information and documentation on
Purchaser’s and each Purchaser Party’s legal or beneficial ownership, policies,
procedures and sources of funds as Seller deems necessary or prudent to enable
Seller to comply with Anti Money Laundering Laws as now in existence or
hereafter amended.

The Purchaser’s representations and warranties set forth in this Section 4.3
shall survive the Closing or termination of this Agreement for a period of one
(1) year. Purchaser’s representations and warranties contained herein must be
true and correct through the Closing Date, and Purchaser’s failure to notify
Seller prior to the Closing Date of any inaccuracies shall be a default by
Purchaser under this Agreement.

 

Page 7



--------------------------------------------------------------------------------

Seller’s Representations and Warranties. Seller represents and warrants to
Purchaser that Seller has the full partnership/corporate right, power, and
authority, without the joinder of any other person or entity, to enter into,
execute and deliver this Agreement, and to perform all duties and obligations
imposed on Seller under this Agreement, and neither the execution nor the
delivery of this Agreement, nor the consummation of the purchase and sale
contemplated hereby, nor the fulfillment of or compliance with the terms and
conditions of this Agreement conflict with or will result in the breach of any
of the terms, conditions, or provisions of any agreement or instrument to which
Seller is a party or by which Seller or any of Seller’s assets is bound.

Know Your Customer. Purchaser acknowledges that Seller must complete certain
“know your customer” procedures regarding Purchaser, including, without
limitation, understanding the principals and other investors in Purchaser and
Purchaser’s source of funds. To this end, Purchaser shall cooperate with Seller
in these efforts, including, without limitation, delivering to Seller upon
request the full names of all the individuals and business entities involved in
the transaction on Purchaser’s behalf, all parties contributing or receiving any
money, compensation or ownership interests, and a detailed Purchaser
organization chart. All such information shall be treated as confidential
information by Seller and Seller’s directors, officers, partners, employees,
legal counsel, accountants, engineers, architects, financial advisors and
similar professionals and consultants, unless such disclosure is required by
law. Seller shall have seven (7) days after receiving information reasonably
requested by Seller from Purchaser to notify Purchaser of any objection Seller
may have. If such notice is not timely given, then the person or entity in
question shall be deemed approved. Any person or entity approved or deemed
approved shall not be subject to further approval or deemed approval absent a
material adverse change in the facts concerning such person or entity. Subject
to the preceding sentence, if Seller, in Seller’s sole and absolute discretion,
is not satisfied with the results of such “know your customer” due diligence or
if Purchaser fails to deliver to Seller all of the information required by
Seller, then Seller shall have the right to terminate this Agreement, which
right must be exercised within seven (7) days after receipt of the information
reasonably requested from Purchaser by Seller, which right may be exercised only
upon prior written notice delivered to Purchaser, in which event the Earnest
Money shall be returned to Purchaser and neither party shall have any further
obligations hereunder except for the Surviving Obligations.

Tenant Estoppel Certificates. Seller agrees to submit or cause Property Manager
to submit within five (5) business days after the Effective Date hereof to each
and every tenant or lessee under a Lease a request for such tenant or lessee to
execute and deliver to Purchaser a tenant estoppel certificate with respect to
its Lease in the form attached hereto as Exhibit G or on the form promulgated by
the tenant and reasonably acceptable to Purchaser, or required by the applicable
Lease. It shall be a condition precedent to Purchaser’s obligation to purchase
the Property that Purchaser receive and reasonably approve tenant estoppel
certificates from all tenants or lessees leasing in excess of 5,000 gross square
feet (“Major Tenants”) and from a sufficient number of non-Major Tenants so that
Purchaser shall have received estoppel certificates from such number of tenants
or lessees which collectively occupy at least eighty percent (80%) of the leased
square footage of the Property (collectively, the “Required Estoppels”) on the
form of the estoppel certificates attached as Exhibit G or on the form
promulgated by the tenant and reasonably acceptable to Purchaser, or required by
the applicable Lease. Seller shall deliver or cause to be delivered to Purchaser
the Required Estoppels within the earlier to occur of (i) two (2) business days
of Seller’s receipt of same, or (ii) thirty (30) days after the Effective Date.
Purchaser shall have until the expiration of the Approval Period to disapprove
of any such Required Estoppel, it being understood that if Purchaser does not
disapprove of any Required Estoppel before the expiration of the Approval
Period, then Purchaser shall be deemed to have approved such Required Estoppel.
Seller shall make a commercially reasonable number of oral and a minimum of one
(1) written request for the Required Estoppels, but shall not be obligated to
expend any funds in connection with obtaining any of the estoppel certificates,
including the Required Estoppels described in this Section 4.6, and the failure
of Seller to obtain any such estoppel certificates, including the Required
Estoppels shall not be a breach or default hereunder. If Purchaser does not
receive and reasonably approve the Required Estoppels on or before the end of
the Approval Period, Seller may extend the Approval Period up to fourteen
(14) days for the limited purpose of allowing Seller to obtain the Required
Estoppels. If Purchaser does not receive and

 

Page 8



--------------------------------------------------------------------------------

reasonably approve the Required Estoppels on or before the expiration of such
fourteen (14) day extension of the Approval Period, if applicable, Purchaser may
either (i) terminate this Agreement in writing delivered to Seller on or before
the expiration of such extended Approval Period, in which event the Earnest
Money shall be returned to Purchaser and neither party shall have any further
obligations hereunder other than the Surviving Obligations, or (ii) waive the
foregoing condition precedent and proceed to Closing. If Purchaser shall not
have terminated this Agreement under this Section 4.6 prior to the expiration of
the Approval Period or the extension thereof as provided for herein, Purchaser
shall be deemed for all purposes to be satisfied with the responses to Seller’s
requests for tenant estoppel certificates, including the Required Estoppels and
the form and substance of each tenant estoppel certificate and shall have no
further right to terminate this Agreement based on the response or lack thereof
with respect to the tenant estoppel certificates, including the Required
Estoppels.

Subordination, Non-Disturbance and Attornment Agreements. If requested by
Purchaser, Seller agrees to use commercially reasonable efforts to request or
cause Property Manager to request a subordination, non-disturbance and
attornment agreement from a tenant or tenants as Purchaser’s lender requests, in
the form required by Purchaser’s lender if same is required by such lender,
provided, however, that receipt of any such subordination, non-disturbance and
attornment agreement(s) by Purchaser or its lender shall not be a condition
precedent to Purchaser’s obligation to purchaser the Property at the Closing.

Environmental Condition Extension; Termination. The obligations of Seller
hereunder are subject to and contingent upon the following:

In the event that subsequent to the execution of this Agreement Seller obtains
knowledge of, or Purchaser’s inspection of the Property reveals, the presence of
any Hazardous Materials (as defined in Section 5.2.1 of this Agreement) or the
violation or potential violation of any Environmental Requirements (as defined
in Section 5.2.3 of this Agreement) (an “Environmental Condition”), which
Seller, in its sole judgment, determines could constitute a potential liability
to Seller after the Closing or should be remedied prior to the sale of the
Property, Seller shall have the right upon written notice to Purchaser on or
before the scheduled Closing Date either (i) to extend the Closing Date for the
period of time necessary to evaluate the possibility of remediating the
Defective Condition and, if Seller so elects, to complete such remediation at
Seller’s sole cost and expense, or (ii) to terminate this Agreement upon written
notice to Purchaser, in which event the Earnest Money shall be refunded to
Purchaser, and neither party shall have any further right or obligation
hereunder other than the Surviving Obligations. The terms of this Section 4.8
are solely for the benefit of Seller and Purchaser shall have no additional
right or remedy hereunder as a result of the exercise by Seller of its rights
under this Section 4.8.

NO REPRESENTATIONS OR WARRANTIES BY SELLER;

ACCEPTANCE OF PROPERTY

Disclaimer. PURCHASER ACKNOWLEDGES AND AGREES THAT SELLER HAS NOT MADE, DOES NOT
MAKE AND SPECIFICALLY NEGATES AND DISCLAIMS ANY REPRESENTATIONS, WARRANTIES
(OTHER THAN THOSE REPRESENTATIONS AND WARRANTIES EXPRESSLY SET FORTH IN SECTION
4.4 AND THE LIMITED WARRANTY OF TITLE AS SET OUT IN THE DEED, AS DEFINED BELOW),
PROMISES, COVENANTS, AGREEMENTS OR GUARANTIES OF ANY KIND OR CHARACTER
WHATSOEVER, WHETHER EXPRESS OR IMPLIED, ORAL OR WRITTEN, PAST, PRESENT OR
FUTURE, OF, AS TO, CONCERNING OR WITH RESPECT TO (A) THE VALUE, NATURE, QUALITY
OR CONDITION OF THE PROPERTY, INCLUDING, WITHOUT LIMITATION, THE WATER, SOIL AND
GEOLOGY, (B) THE INCOME TO BE DERIVED FROM THE PROPERTY, (C) THE SUITABILITY OF
THE PROPERTY FOR ANY AND ALL ACTIVITIES AND USES WHICH PURCHASER OR ANY TENANT
MAY CONDUCT THEREON, (D) THE COMPLIANCE OF OR BY THE PROPERTY OR ITS OPERATION
WITH ANY LAWS, RULES, ORDINANCES OR REGULATIONS OF ANY APPLICABLE

 

Page 9



--------------------------------------------------------------------------------

GOVERNMENTAL AUTHORITY OR BODY, (E) THE HABITABILITY, MERCHANTABILITY,
MARKETABILITY, PROFITABILITY OR FITNESS FOR A PARTICULAR PURPOSE OF THE
PROPERTY, (F) THE MANNER OR QUALITY OF THE CONSTRUCTION OR MATERIALS, IF ANY,
INCORPORATED INTO THE PROPERTY, (G) THE MANNER, QUALITY, STATE OF REPAIR OR LACK
OF REPAIR OF THE PROPERTY, OR (H) COMPLIANCE WITH ANY ENVIRONMENTAL PROTECTION,
POLLUTION OR LAND USE LAWS, RULES, REGULATIONS, ORDERS OR REQUIREMENTS,
INCLUDING THE EXISTENCE IN OR ON THE PROPERTY OF HAZARDOUS MATERIALS (AS DEFINED
BELOW) OR (I) ANY OTHER MATTER WITH RESPECT TO THE PROPERTY. ADDITIONALLY, NO
PERSON ACTING ON BEHALF OF SELLER IS AUTHORIZED TO MAKE, AND BY EXECUTION HEREOF
OF PURCHASER ACKNOWLEDGES THAT NO PERSON HAS MADE, ANY REPRESENTATION,
AGREEMENT, STATEMENT, WARRANTY, GUARANTY OR PROMISE REGARDING THE PROPERTY OR
THE TRANSACTION CONTEMPLATED HEREIN; AND NO SUCH REPRESENTATION, WARRANTY,
AGREEMENT, GUARANTY, STATEMENT OR PROMISE IF ANY, MADE BY ANY PERSON ACTING ON
BEHALF OF SELLER SHALL BE VALID OR BINDING UPON SELLER UNLESS EXPRESSLY SET
FORTH HEREIN. PURCHASER FURTHER ACKNOWLEDGES AND AGREES THAT HAVING BEEN GIVEN
THE OPPORTUNITY TO INSPECT THE PROPERTY, EXCEPT WITH RESPECT TO THOSE LIMITED
REPRESENTATIONS AND WARRANTIES OF SELLER EXPRESSLY SET FORTH IN SECTION 4.4
HEREOF, PURCHASER IS RELYING SOLELY ON ITS OWN INVESTIGATION OF THE PROPERTY AND
NOT ON ANY INFORMATION PROVIDED OR TO BE PROVIDED BY SELLER AND AGREES TO ACCEPT
THE PROPERTY AT THE CLOSING AND WAIVE ALL OBJECTIONS OR CLAIMS AGAINST SELLER
(INCLUDING, BUT NOT LIMITED TO, ANY RIGHT OR CLAIM OF CONTRIBUTION) ARISING FROM
OR RELATED TO THE PROPERTY OR TO ANY HAZARDOUS MATERIALS ON THE PROPERTY.
PURCHASER FURTHER ACKNOWLEDGES AND AGREES THAT ANY INFORMATION PROVIDED OR TO BE
PROVIDED WITH RESPECT TO THE PROPERTY WAS OBTAINED FROM A VARIETY OF SOURCES AND
THAT SELLER HAS NOT MADE ANY INDEPENDENT INVESTIGATION OR VERIFICATION OF SUCH
INFORMATION AND MAKES NO REPRESENTATIONS AS TO THE ACCURACY, TRUTHFULNESS OR
COMPLETENESS OF SUCH INFORMATION. SELLER IS NOT LIABLE OR BOUND IN ANY MANNER BY
ANY VERBAL OR WRITTEN STATEMENT, REPRESENTATION OR INFORMATION PERTAINING TO THE
PROPERTY, OR THE OPERATION THEREOF, FURNISHED BY ANY REAL ESTATE BROKER,
CONTRACTOR, AGENT, EMPLOYEE, SERVANT OR OTHER PERSON. PURCHASER FURTHER
ACKNOWLEDGES AND AGREES THAT TO THE MAXIMUM EXTENT PERMITTED BY LAW, THE SALE OF
THE PROPERTY AS PROVIDED FOR HEREIN IS MADE ON AN “AS IS,” “WHERE IS” CONDITION
AND BASIS WITH ALL FAULTS. IT IS UNDERSTOOD AND AGREED THAT THE PURCHASE PRICE
HAS BEEN ADJUSTED BY PRIOR NEGOTIATION TO REFLECT THAT ALL OF THE PROPERTY IS
SOLD BY SELLER AND PURCHASED BY PURCHASER SUBJECT TO THE FOREGOING. THE
PROVISIONS OF THIS SECTION 5 SHALL SURVIVE THE CLOSING OR ANY TERMINATION
HEREOF.

Environmental Definitions.

Hazardous Materials. “Hazardous Materials” shall mean any substance which is or
contains (i) any “hazardous substance” as now or hereafter defined in §101(14)
of the Comprehensive Environmental Response, Compensation, and Liability Act of
1980, as amended (42 U.S.C. §9601 et seq.) (“CERCLA”) or any regulations
promulgated under CERCLA; (ii) any “hazardous waste” as now or hereafter defined
in the Resource Conservation and Recovery Act (42 U.S.C. §6901 et seq.) (“RCRA”)
or regulations promulgated under RCRA; (iii) any substance regulated by the
Toxic Substances Control Act (15 U.S.C. §2601 et seq.); (iv) gasoline, diesel
fuel, or other petroleum hydrocarbons; (v) asbestos and asbestos containing
materials, in any form, whether friable or non friable; (vi) polychlorinated
biphenyls; (vii) radon gas; and (viii) any additional substances or materials
which are now or hereafter classified or considered to be hazardous or toxic
under Environmental Requirements (as defined in Section 5.2.2 of this Agreement)
or the common law, or any other applicable laws relating to the Property.
Hazardous Materials shall include, without limitation, any substance, the
presence of which on the Property, (A) requires reporting, investigation or
remediation under

 

Page 10



--------------------------------------------------------------------------------

Environmental Requirements; (B) causes or threatens to cause a nuisance on the
Property or adjacent property or poses or threatens to pose a hazard to the
health or safety of persons on the Property or adjacent property; or (C) which,
if it emanated or migrated from the Property, could constitute a trespass.

Environmental Requirements. “Environmental Requirements” shall mean all laws,
ordinances, statutes, codes, rules, regulations, agreements, judgments, orders,
and decrees, now or hereafter enacted, promulgated, or amended, of the United
States, the states, the counties, the cities, or any other political
subdivisions in which the Property is located, and any other political
subdivision, agency or instrumentality exercising jurisdiction over the owner of
the Property, the Property, or the use of the Property, relating to pollution,
the protection or regulation of human health, natural resources, or the
environment, or the emission, discharge, release or threatened release of
pollutants, contaminants, chemicals, or industrial, toxic or hazardous
substances or waste or Hazardous Materials into the environment (including,
without limitation, ambient air, surface water, ground water or land or soil).

Assumption/Release. UPON CLOSING, PURCHASER ASSUMES THE RISK OF ADVERSE MATTERS,
INCLUDING ADVERSE PHYSICAL CONDITIONS, DEFECTS, CONSTRUCTION DEFECTS,
ENVIRONMENTAL, HEALTH, SAFETY AND WELFARE MATTERS WHICH MAY NOT HAVE BEEN
REVEALED BY PURCHASER’S INSPECTIONS. AS OF THE CLOSING DATE, PURCHASER, FOR
ITSELF AND ITS AGENTS, AFFILIATES, SUCCESSORS AND ASSIGNS, HEREBY WAIVES,
RELEASES AND FOREVER DISCHARGES CURRENT MANAGER, SELLER, SELLER’S AGENTS,
EMPLOYEES, DIRECTORS, OFFICERS, AFFILIATES, INTEREST HOLDERS, SUCCESSORS AND
ASSIGNS (COLLECTIVELY, THE “RELEASEES”) FROM ANY AND ALL RIGHTS, CLAIMS AND
DEMANDS AT LAW OR IN EQUITY, WHETHER KNOWN OR UNKNOWN AT THE TIME OF THIS
AGREEMENT, WHICH PURCHASER HAS OR MAY HAVE IN THE FUTURE, ARISING OUT OF THE
PHYSICAL, ENVIRONMENTAL, ECONOMIC OR LEGAL CONDITION OF THE PROPERTY, INCLUDING,
WITHOUT LIMITATION, ALL CLAIMS IN TORT OR CONTRACT AND ANY CLAIM FOR
INDEMNIFICATION OR CONTRIBUTION ARISING UNDER CERCLA, RCRA, OR ANY SIMILAR
FEDERAL, STATE OR LOCAL STATUTE, RULE OR REGULATION, AND ALL OTHER TITLE OR DUE
DILIGENCE MATTERS DESCRIBED ABOVE IN THIS SECTION, ARTICLE 4, ARTICLE 5 OR ANY
OTHER PROVISIONS OF THIS AGREEMENT. PURCHASER HEREBY ASSUMES THE RISK OF CHANGES
IN APPLICABLE LAWS AND REGULATIONS RELATING TO PAST, PRESENT AND FUTURE
ENVIRONMENTAL CONDITIONS AND THE RISK THAT ADVERSE PHYSICAL CHARACTERISTICS AND
CONDITIONS, INCLUDING, WITHOUT LIMITATION, THE PRESENCE OF HAZARDOUS MATERIALS
OR OTHER CONTAMINANTS, MAY NOT HAVE BEEN REVEALED BY ITS INVESTIGATION.
PURCHASER HEREBY WAIVES ANY AND ALL OBJECTIONS AND COMPLAINTS, WHETHER KNOWN OR
UNKNOWN, CONCERNING THE PHYSICAL CHARACTERISTICS AND ANY EXISTING CONDITIONS OF
THE PROPERTY, INCLUDING SELLER’S OBLIGATIONS UNDER THE LEASES RELATING TO THE
PHYSICAL, ENVIRONMENTAL OR LEGAL COMPLIANCE STATUS OF THE PROPERTY, WHETHER
ARISING BEFORE OR AFTER THE EFFECTIVE DATE. PURCHASER, UPON CLOSING, SHALL BE
DEEMED TO HAVE WAIVED, RELINQUISHED AND RELEASED SELLER AND ALL OTHER RELEASEES
FROM AND AGAINST ANY AND ALL MATTERS AFFECTING THE PROPERTY, INCLUDING ANY AND
ALL COMPLAINTS OR OBJECTIONS CONCERNING THE PHYSICAL CHARACTERISTICS OF THE
PROPERTY OR EXISTING PROPERTY CONDITIONS. PURCHASER WAIVES THE BENEFITS OF ANY
LAW WHICH GENERALLY PROVIDES THAT A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS
WHICH A CREDITOR DOES NOT KNOW OR SUSPECT TO EXIST IN HIS FAVOR AT THE TIME OF
EXECUTING THE RELEASE WHICH, IF KNOWN BY HIM, MAY HAVE MATERIALLY AFFECTED HIS
SETTLEMENT WITH THE DEBTOR. THE PROVISIONS OF THIS SECTION 5.3 SHALL SURVIVE
INDEFINITELY THE CLOSING OR TERMINATION OF THIS AGREEMENT AND SHALL NOT BE
MERGED INTO THE CLOSING DOCUMENTS.

 

Page 11



--------------------------------------------------------------------------------

CLOSING

Closing. The Closing (the “Closing”) shall be held at the offices of Republic
Title of Texas, Inc. (the “Title Company”) at 2626 Howell Street, 10th Floor,
Dallas, Texas 75204, Attention: Russell Dickson, at a date designated by Seller
and Purchaser on or before fifteen (15) days after the expiration of the
Approval Period (the “Closing Date”), unless the parties mutually agree in
writing upon another place, time or date.

Possession. Possession of the Property shall be delivered to Purchaser at the
Closing.

Proration. All rents, other amounts payable by the tenants under the Leases,
income, utilities and all other operating expenses with respect to the Property
for the month in which the Closing occurs, and real estate and personal property
taxes and other assessments with respect to the Property for the year in which
the Closing occurs, shall be prorated to the date Seller receives the Purchase
Price in immediately available funds with Seller receiving the benefits and
burdens of ownership on the Closing Date.

If the Closing shall occur before rents and all other amounts payable by the
tenants under the Leases and all other income from the Property have actually
been paid for the month in which the Closing occurs, the apportionment of such
rents and other amounts and other income shall be upon the basis of such rents,
other amounts and other income actually received by Seller. Subsequent to the
Closing, if any such rents and other income are actually received by Purchaser,
all such amounts shall first be applied to post closing rents due to Purchaser
which are past due and the balance shall be immediately paid by Purchaser to
Seller for any such amounts due to Seller for the period prior to Closing.
Purchaser shall make a good faith effort and attempt to collect any such rents
and other amounts and other income not apportioned at the Closing for the
benefit of Seller, however, Purchaser shall not be required to expend any funds
or institute any litigation in its collection efforts. Nothing in this
Section 6.3(a) shall restrict Seller’s right to collect delinquent rents
directly from a tenant by any legal means.

If the Closing shall occur before the tax rate or the assessed valuation of the
Property is fixed for the then current year, the apportionment of taxes shall be
upon the basis of the tax rate for the preceding year applied to the latest
assessed valuation. Subsequent to the Closing, when the tax rate and the
assessed valuation of the Property is fixed for the year in which the Closing
occurs, the parties agree to adjust the proration of taxes and, if necessary, to
refund or repay such sums as shall be necessary to effect such adjustment. In
the event the Property has been assessed for property tax purposes at such rates
as could result in “roll back” taxes upon changes in land usage or ownership of
the Property, Purchaser agrees to pay all such taxes and indemnify and save
Seller harmless from and against any and all claims and liabilities for such
taxes.

If the Closing shall occur before the actual amount of utilities and all other
operating expenses with respect to the Property for the month in which the
Closing occurs are determined, the apportionment of such utilities and other
operating expenses shall be upon the basis of an estimate by Seller of such
utilities and other operating expenses for such month. Subsequent to the
Closing, when the actual amount of such utilities and other operating expenses
with respect to the Property for the month in which the Closing occurs are
determined, the parties agree to adjust the proration of such utilities and
other operating expenses and, if necessary, to refund or repay such sums as
shall be necessary to effect such adjustment.

If at any time following the Closing, the amount of an item listed in
Section 6.3(a), (b) or (c) above shall prove to be incorrect (whether as the
result of an error in calculation or a lack of complete and accurate information
as of the Closing) or otherwise require adjustment as a result of any year-end
or periodic reconciliations, the party owing money as a result of such error or
adjustment shall promptly pay to the other party the sum necessary to correct
such error or make sure adjustment upon receipt of reasonable proof of same,
provided that such proof is received by the party from

 

Page 12



--------------------------------------------------------------------------------

whom payment is to be made on or before one (1) year after the Closing (the
“Post Closing Adjustment Period”). In order to enable Seller to determine
whether any such delayed adjustment is necessary, Purchaser shall provide to
Seller current operating and financial statements for the Property and copies of
any correspondence and statements in connection with any reconciliation promptly
after the same are prepared, but, in any event, no later than the date one
(1) month prior to the expiration of the Post Closing Adjustment Period.

The agreements of Seller and Purchaser set forth in this Section 6.3 shall
survive the Closing.

Closing Costs. Except as otherwise expressly provided herein, Seller shall pay,
on the Closing Date (i) one half (1/2) of any escrow fees and other customary
charges of the Title Company, (ii) the title insurance premium for the base
Owner’s Policy (as defined in Section 6.5(b)), and (iii) all transfer taxes.
Purchaser shall pay, on the Closing Date, (i) the cost of any endorsements or
additional coverage over the base Owner’s Policy, (ii) the cost of the Survey,
(iii) all recording costs, (iv) taxes related to Purchaser’s deed to secure
debt, if any, and (v) and one half (1/2) of any escrow fees and other customary
charges of the Title Company. Except as otherwise provided herein, each party
shall pay its own attorneys’ fees.

Seller’s Obligations at the Closing. At the Closing, or at such other time as
indicated below, Seller shall deliver to Purchaser the following:

Deed. A Limited Warranty Deed (the “Deed”) conveying the Land and the
Improvements to Purchaser in the form attached to this Agreement as Exhibit B.

Title Policy. Within a reasonable period of time following Closing, an Owner’s
Policy of Title Insurance in ALTA standard form (the “Owner’s Policy”), naming
Purchaser as insured, in the amount of the Purchase Price, insuring that
Purchaser owns good and marketable fee simple title to the Property, subject
only to the Permitted Encumbrances. Purchaser, at Purchaser’s sole expense, may
elect to cause the Title Company to amend the survey exception to read “any
shortages in area” or elect to obtain additional coverage or endorsements over
the base Owner’s Policy, but obtaining such additional coverage or endorsements
will not be a condition precedent to Purchaser’s Closing obligations pursuant to
this Agreement.

Evidence of Authority. Such organizational and authorizing documents of Seller
as shall be reasonably required by the Title Company to evidence Seller’s
authority to consummate the transactions contemplated by this Agreement.

Foreign Person. An affidavit of Seller certifying that Seller is not a “foreign
person,” as defined in the federal Foreign Investment in Real Property Tax Act
of 1980, and the 1984 Tax Reform Act, as amended.

Leases. The originals of all of the Leases and all security deposits, if any, in
the possession of Seller on the Closing Date. Seller shall have no liability to
Purchaser for any tenant security deposit not actually paid to Seller.

Contracts. The originals of all of the Contracts, if any, in the possession of
Seller.

Property Items. All keys and all assignable licenses and permits, if any, in the
possession or control of Seller or Seller’s agents, together with such
non-confidential leasing and property files and records which are material in
connection with the continued operation, leasing and maintenance of the
Property.

Affidavit of Seller’s Residence. Affidavit of Seller’s residence if Seller is,
or is deemed, a “resident” of the State of Georgia, or an Affidavit of Seller’s
Gain if Seller is not a “resident” of the state of Georgia.

 

Page 13



--------------------------------------------------------------------------------

Seller’s Broker’s Affidavit. An Affidavit of Seller’s Broker in the form
ordinarily and customarily given by sellers of real property in the state of
Georgia.

Purchaser’s Obligations at the Closing. In connection with the Closing,
Purchaser shall deliver to Seller and/or the Title Company the following:

Purchase Price. The Purchase Price shall be delivered to Seller on the Closing
Date by wire transfer of immediately available funds.

Post Effective Date Lease Expenses. Immediately available funds in an amount
equal to costs and expenses incurred and paid by Seller under (i) any new lease
of space in the Improvements and (ii) any extension, renewal or modification of
any lease of space in the Improvements, executed after the Effective Date. Said
costs and expenses shall include, but not be limited to, costs incurred and paid
by Seller for tenant improvements, leasing commissions, capital improvements,
and reasonable attorney’s fees.

Evidence of Authority. Such organizational and authorizing documents of
Purchaser as shall be reasonably required by Seller and/or the Title Company
authorizing Purchaser’s acquisition of the Property pursuant to this Agreement
and the execution of this Agreement and any documents to be executed by
Purchaser at the Closing.

Certificate. Taxpayer I.D. Certificate, in the form attached to this Agreement
as Exhibit D.

Purchaser’s Broker’s Affidavit. If applicable, an affidavit of Purchaser’s
broker in the form ordinarily and customarily given by buyers of real property
in the state of Georgia.

Documents to be Executed by Seller and Purchaser. At the Closing, Seller and
Purchaser shall also execute and deliver the following:

Closing Statement. An executed counterpart settlement statement setting forth
amounts paid by or on behalf of or credited to Purchaser and Seller.

Tenant Notices. Signed statements or notices to all tenants of the Property, in
the form attached to this Agreement as Exhibit F, notifying such tenants that
the Property has been transferred to Purchaser and that Purchaser is responsible
for security deposits, if any (specifying the amounts of such deposits, if any).

Bill of Sale, Assignment and Assumption of Personal Property, Service Contracts,
Warranties and Leases. Bill of Sale, Assignment and Assumption of Personal
Property, Service Contracts, Warranties and Leases (the “Assignment”) in the
form attached to this Agreement as Exhibit C.

Broker’s Lien. Lien Waiver Affidavits from each of Seller’s broker and
Purchaser’s broker, as applicable.

Transfer Tax Declaration. A form PT-61 Real Estate Transfer Tax Declaration
form.

RISK OF LOSS

Condemnation. If, prior to the Closing, action is initiated to take any of the
Property by eminent domain proceedings or by deed in lieu thereof, Purchaser may
either at or prior to Closing (a) terminate this

 

Page 14



--------------------------------------------------------------------------------

Agreement, in which event the Earnest Money shall be refunded to Purchaser, and
neither party shall have any further right or obligation hereunder other than
the Surviving Obligations, or (b) consummate the Closing, in which latter event
all of Seller’s assignable right, title and interest in and to the award of the
condemning authority shall be assigned to Purchaser at the Closing and there
shall be no reduction in the Purchase Price.

Casualty. Except as provided in Sections 4.2 and 5.1 of this Agreement, Seller
assumes all risks and liability for damage to or injury occurring to the
Property by fire, storm, accident, or any other casualty or cause until the
Closing has been consummated. If the Property, or any part thereof, suffers any
damage in excess of $250,000.00 prior to the Closing from fire or other
casualty, which Seller, at its sole option, does not elect to repair, Purchaser
may either at or prior to Closing (a) terminate this Agreement, in which event
the Earnest Money shall be refunded to Purchaser, and neither party shall have
any further right or obligation hereunder other than the Surviving Obligations,
or (b) consummate the Closing, in which latter event all of Seller’s right,
title and interest in and to the proceeds of any insurance covering such damage
(less an amount equal to any expenses and costs incurred by Seller to repair or
restore the Property and any portion of such proceeds paid or to be paid on
account of the loss of rents or other income from the Property for the period
prior to and including the Closing Date, all of which shall be payable to
Seller), to the extent the amount of such insurance does not exceed the Purchase
Price, shall be assigned to Purchaser at the Closing. If the Property, or any
part thereof, suffers any damage less than $250,000.00 prior to the Closing,
Purchaser agrees that it will consummate the Closing and accept the assignment
of the proceeds of any insurance covering such damage plus an amount equal to
Seller’s deductible under its insurance policy, such amount to be credited
against the Purchase Price at Closing.

DEFAULT

Breach by Seller. In the event that Seller shall fail to consummate this
Agreement for any reason, except Purchaser’s default or a termination of this
Agreement by Purchaser or Seller pursuant to a right to do so under the
provisions hereof, Purchaser, as its sole and exclusive remedy may either
(a) terminate this Agreement and receive a refund of the Earnest Money, and
neither party shall have any further right or obligation hereunder other than
the Surviving Obligations, or (b) pursue the remedy of specific performance of
Seller’s obligations under this Agreement; provided, however, that (i) Purchaser
shall only be entitled to such remedy if (A) any such suit for specific
performance is filed within sixty (60) days after Purchaser becomes aware of the
default by Seller, (B) Purchaser is not in default under this Agreement beyond
any applicable notice and cure period, (C) Purchaser has tendered an amount
equal to three percent (3%) of the Purchase Price to the Title Company in
immediately available funds and the Title Company has acknowledged receipt of
same, in writing, to Seller, and (D) Purchaser has furnished ten (10) days prior
written notice to Seller of its intent and election to seek specific enforcement
of this Agreement; and (ii) notwithstanding anything to the contrary contained
herein, Seller shall not be obligated to expend any sums to cure any defaults
under this Agreement and if Purchaser seeks specific performance under this
Agreement, Purchaser agrees to accept the Property in its “AS IS, WHERE IS”
condition Purchaser hereby agrees that prior to its exercise of any rights or
remedies as a result of any defaults by Seller, Purchaser will first deliver
written notice of said default to Seller, and if Seller so elects, Seller shall
have the opportunity, but not the obligation, to cure such default within ten
(10) days after Seller’s receipt of such notice. In no event whatsoever shall
Purchaser file any instrument of record against title to the Property; provided,
however, Purchaser may file a lis pendens of this Agreement simultaneously with
its filing of a suit for specific performance pursuant to this Section 8.1.
Notwithstanding any of the foregoing to the contrary, in no event whatsoever
shall Purchaser have the right to seek money damages of any kind as a result of
any default by Seller under any of the terms of this Agreement. In no event
shall Seller be liable to Purchaser for any punitive, speculative or
consequential damages.

Breach by Purchaser.

If Purchaser fails to comply with any of the terms, conditions or obligations of
this Agreement, Seller may terminate this Agreement and thereupon shall be
entitled to the Earnest Money as liquidated damages (and not as a penalty) and
as Seller’s sole remedy and relief hereunder (except

 

Page 15



--------------------------------------------------------------------------------

for the Surviving Obligations). Seller hereby agrees that prior to its exercise
of any rights or remedies as a result of any defaults by Purchaser, Seller will
first deliver written notice of said default to Purchaser, and if Purchaser so
elects, Purchaser shall have the opportunity, but not the obligation, to cure
such default within ten (10) days after Purchaser’s receipt of such notice;
provided, however, that in the event Purchaser fails to consummate the closing
on the Closing Date, Purchaser shall have the opportunity, but not the
obligation, to cure such default within five (5) days of the Closing Date;
further provided that Purchaser shall not be entitled to any such cure period
for a failure to consummate the closing on the Closing Date pursuant to the
terms and conditions of this Agreement if such failure is solely due to
Purchaser’s failure to fund the Purchase Price on the Closing Date (other than a
delay caused by Purchaser’s lender, if any, in which case Purchaser shall be
entitled to the aforementioned five (5) day cure period). Seller and Purchaser
have made this provision for liquidated damages because it would be difficult to
calculate, on the date hereof, the amount of actual damages for such breach, and
Seller and Purchaser agree that these sums represent reasonable compensation to
Seller for such breach.

Notwithstanding the provisions of Section 8.2(a) above, the foregoing shall not
in any way limit, affect or impair any of Purchaser’s indemnities as provided in
Sections 4.2, 6.3(b) or 10.2 of this Agreement.

FUTURE OPERATIONS

Future Operations.

From the date of this Agreement until the Closing or earlier termination of this
Agreement:

Seller shall operate and maintain the Property substantially in accordance with
Seller’s past practices with respect to the Property, normal wear and tear
excepted;

Seller will perform all of Seller’s obligations under the Contracts. Seller will
not, without the prior written consent of Purchaser, modify, enter into, or
renew any Contract which cannot be cancelled upon thirty (30) days prior written
notice.

From and after the Effective Date until the Closing or earlier termination of
this Agreement, Seller will not lease any space in the Improvements except upon
the prior written approval of Purchaser (such approval not to be unreasonably
withheld or delayed); provided, however, this limitation upon Seller shall not
apply with respect to lease renewals, lease extensions, rights of first refusal
or offer, or options pursuant to rights granted under leases existing as of the
Effective Date. All costs and expenses incurred and paid by Seller under (i) any
new lease entered into after the Effective Date and (ii) any extension, renewal
or modification of an existing lease entered into after the Effective Date,
shall be paid by Purchaser in accordance with Section 6.6(b) of this Agreement.
Said costs and expenses shall include, but not be limited to, costs incurred and
paid by Seller for tenant improvements, leasing commissions, capital
improvements, and reasonable attorney’s fees. If Purchaser does not deliver
written notice to Seller of its approval or disapproval of any matters for which
Seller seeks Purchaser’s approval as set forth above within five (5) business
days after Purchaser’s receipt of Seller’s request for such approval, Purchaser
shall be deemed to have approved such matters and to have agreed to assume all
obligations with respect thereto.

MISCELLANEOUS

Notices. All notices, demands and requests which may be given or which are
required to be given by either party to the other, and any exercise of a right
of termination provided by this Agreement, shall be in

 

Page 16



--------------------------------------------------------------------------------

writing and shall be deemed effective either: (a) on the date personally
delivered to the address below, as evidenced by written receipt therefore,
whether or not actually received by the person to whom addressed; (b) on the
third (3rd) business day after being sent, by certified or registered mail,
return receipt requested, addressed to the intended recipient at the address
specified below; (c) on the first (1st) business day after being deposited into
the custody of a nationally recognized overnight delivery service such as
Federal Express Corporation, Emery or Purolator, addressed to such party at the
address specified below, or (d) on the first (1st) business day after the date
delivered by facsimile to the respective numbers specified below. For purposes
of this Section 10.1, the addresses of the parties for all notices are as
follows (unless changed by similar notice in writing given by the particular
person whose address is to be changed):

 

If to Seller:   

General Electric Credit Equities, Inc.

2325 Lakeview Parkway, Suite 600

Alpharetta, Georgia 30009

Attention: William J. Sweeney, Jr.

Tel: 770-772-2248

Fax: 770-772-2202

Email: wj.sweeney@gecapital.com

with a copy to:   

Leeward Strategic Properties, Inc.

c/o General Electric Capital Corporation

16479 Dallas Parkway, Suite 500

Addison, Texas 75001

Attention: Curt Wunschel

Tel: 972-728-7544

Fax: 972-728-7630

Email: curt.wunschel@ge.com

with a copy to:   

Andrews Kurth LLP

1717 Main Street, Suite 3700

Dallas, Texas 75201

Attention: Jennifer S. Kukla, Esq.

Tel: 214-659-4671

Fax: 214-659-4401

Email: jenniferkukla@andrewskurth.com

If to Purchaser:   

CNL Commercial Real Estate

420 South Orange Avenue, Suite 950

Orlando, Florida 32801

Attention: John McRae

Tel: (407) 540-7701

Fax: (407) 540-7750

Email: John.McRae@cnl.com

with a copy to:   

Lowndes, Drosdick, Doster, Kantor & Reed, P.A.

450 South Orange Avenue, Suite 800

Orlando, Florida 32801

Attention: Joaquin E. Martinez, Esq.

Tel: (407) 843-4600

Fax: (407) 843-4444

Email: joaquin.martinez@lowndes-law.com

 

Page 17



--------------------------------------------------------------------------------

If to Title Company:   

Republic Title of Texas, Inc.

2626 Howell Street, 10th Floor

Dallas, Texas 75204

Attention: Russell Dickson

Tel: 214-855-2808

Fax: 214-855-8898

Email: rdickson@republictitle.com

Real Estate Commissions. Seller shall pay to CB Richard Ellis, Inc. (hereinafter
called “Agent” whether one or more) upon the Closing of the transaction
contemplated hereby, and not otherwise, a cash commission in the amount agreed
on in a separate listing agreement between Seller and Agent. Said commission
shall in no event be earned, due or payable unless and until the transaction
contemplated hereby is closed and fully consummated strictly in accordance with
the terms of this Agreement and Seller has received the Purchase Price in
immediately available funds; if such transaction is not closed and fully
consummated for any reason, including, without limitation, failure of title or
default by Seller or Purchaser or termination of this Agreement pursuant to the
terms hereof, then such commission will be deemed not to have been earned and
shall not be due or payable. Except as set forth above with respect to Agent,
neither Seller nor Purchaser has authorized any broker or finder to act on
Purchaser’s behalf in connection with the sale and purchase hereunder and
neither Seller nor Purchaser has dealt with any broker or finder purporting to
act on behalf of any other party. Purchaser agrees to indemnify and hold
harmless Seller from and against any and all claims, losses, damages, costs or
expenses of any kind or character arising out of or resulting from any
agreement, arrangement or understanding alleged to have been made by Purchaser
or on Purchaser’s behalf with any broker or finder in connection with this
Agreement or the transaction contemplated hereby. Seller agrees to indemnify and
hold harmless Purchaser from and against any and all claims, losses, damages,
costs or expenses of any kind or character arising out of or resulting from any
agreement, arrangement or understanding alleged to have been made by Seller or
on Seller’s behalf with any broker or finder in connection with this Agreement
or the transaction contemplated hereby. Notwithstanding anything to the contrary
contained herein, this Section 10.2 shall survive the Closing or any earlier
termination of this Agreement.

Entire Agreement. This Agreement embodies the entire agreement between the
parties relative to the subject matter hereof, and there are no oral or written
agreements between the parties, nor any representations made by either party
relative to the subject matter hereof, which are not expressly set forth herein.

Amendment. This Agreement may be amended only by a written instrument executed
by the party or parties to be bound thereby.

Headings. The captions and headings used in this Agreement are for convenience
only and do not in any way limit, amplify, or otherwise modify the provisions of
this Agreement.

Time of Essence. Time is of the essence of this Agreement; however, if the final
date of any period which is set out in any provision of this Agreement falls on
a Saturday, Sunday or legal holiday under the laws of the United States or the
State of Georgia, then, in such event, the time of such period shall be extended
to the next day which is not a Saturday, Sunday or legal holiday.

Governing Law. The validity, construction, enforcement and interpretation of
this Agreement, and any claim, controversy or dispute arising under or related
to this Agreement, or the rights, duties and relationship of the parties
thereto, shall be governed by the laws of the State of Georgia, without regard
to the principles thereof regarding conflict of laws, and any applicable laws of
the United States of America.

Successors and Assigns; Assignment. This Agreement shall bind and inure to the
benefit of Seller and Purchaser and their respective heirs, executors,
administrators, personal and legal representatives, successors and permitted
assigns. Purchaser shall not assign Purchaser’s rights under this Agreement
without

 

Page 18



--------------------------------------------------------------------------------

the prior written consent of Seller, which consent may be withheld absolutely.
In the event Seller consents to such assignment, Purchaser and such assignee
shall execute and deliver an Assignment of Purchase and Sale Agreement in the
form attached hereto as Exhibit E. Any subsequent assignment may be made only
with the prior written consent of Seller. Notwithstanding the foregoing consent
requirement, with no later than five (5) business days’ prior written notice to
Seller, Purchaser may assign this Agreement to any entity that directly or
indirectly, through one or more intermediaries, controls, is controlled by, or
is under common control with Purchaser, and which satisfy the requirements of
Section 4.3 hereof, provided further that any such assignee complies with
Seller’s “know your customer” policy in accordance with Section 4.5 hereof. No
assignment of Purchaser’s rights hereunder shall relieve Purchaser of its
liabilities under this Agreement. This Agreement is solely for the benefit of
Seller and Purchaser; there are no third party beneficiaries hereof. Any
assignment of this Agreement in violation of the foregoing provisions shall be
null and void. Notwithstanding anything to the contrary contained herein, Seller
shall be entitled to assign its rights under this Agreement to one or more
entities prior to the Closing Date without the necessity of Purchaser’s consent,
and upon such assignment and a conveyance of the Property to Seller’s assignee,
Seller shall be released from all obligations under this Agreement, “Seller”
shall thereafter refer to and only to such assignee, and Purchaser agrees to
look solely to such assignee for performance of all of Seller’s obligations
under this Agreement.

Invalid Provision. If any provision of this Agreement is held to be illegal,
invalid or unenforceable under present or future laws, such provision shall be
fully severable; this Agreement shall be construed and enforced as if such
illegal, invalid or unenforceable provision had never comprised a part of this
Agreement; and, the remaining provisions of this Agreement shall remain in full
force and effect and shall not be affected by such illegal, invalid, or
unenforceable provision or by its severance from this Agreement.

Attorneys’ Fees. In the event it becomes necessary for either party hereto to
file suit to enforce this Agreement or any provision contained herein, the party
prevailing in such suit shall be entitled to recover, in addition to all other
remedies or damages, as provided herein, reasonable attorneys’ fees incurred in
such suit.

Multiple Counterparts. This Agreement may be executed in a number of identical
counterparts which, taken together, shall constitute collectively one
(1) agreement; in making proof of this Agreement, it shall not be necessary to
produce or account for more than one such counterpart with each party’s
signature.

Expiration. The execution of this Agreement by Purchaser and the delivery hereof
to Seller shall constitute an offer which shall be automatically withdrawn,
revoked and terminated unless Seller accepts the same by executing this
Agreement and delivering one fully executed counterpart hereof to the Title
Company prior to 4:00 p.m. Dallas, Texas time, the 16th day of August, 2011.

Effective Date. As used herein the term “Effective Date” shall mean the first
date the Title Company is in receipt of both this Agreement executed by
Purchaser and Seller (whether in counterparts or not) and the Earnest Money.

Exhibits. The following exhibits are attached to this Agreement and are
incorporated into this Agreement by this reference and made a part hereof for
all purposes:

Exhibit A, the legal description of the Land.

Exhibit B, the form of the Deed.

Exhibit C, the form of the Assignment.

Exhibit D, the form of the Taxpayer I.D. Certification.

Exhibit E, the form of Assignment of Purchase and Sale Agreement.

Exhibit F, the form of Tenant Notice.

 

Page 19



--------------------------------------------------------------------------------

Exhibit G, the form of the Estoppel Certificate.

Schedule 1.1, Tangible Personal Property.

Schedule 4.1(f), List of Other Due Diligence Items.

No Recordation. Seller and Purchaser hereby acknowledge that neither this
Agreement nor any memorandum or affidavit thereof shall be recorded of public
record in Gwinnett County, Georgia or any other county. Should Purchaser ever
record or attempt to record this Agreement, or a memorandum or affidavit
thereof, or any other similar document, then, notwithstanding anything herein to
the contrary, said recordation or attempt at recordation shall constitute a
default by Purchaser hereunder, and, in addition to the other remedies provided
for herein, Seller shall have the express right to terminate this Agreement by
filing a notice of said termination in the county in which the Land is located.

Merger Provision. Except as otherwise expressly provided herein, any and all
rights of action of Purchaser for any breach by Seller of any representation,
warranty or covenant contained in this Agreement shall merge with the Deed and
other instruments executed at Closing, shall terminate at Closing and shall not
survive Closing.

DTPA Waiver. PURCHASER HEREBY REPRESENTS AND WARRANTS TO SELLER THAT
(A) PURCHASER IS NOT IN A SIGNIFICANTLY DISPARATE BARGAINING POSITION,
(B) PURCHASER IS REPRESENTED BY LEGAL COUNSEL, AND (C) PURCHASER IS SEEKING TO
ACQUIRE THE PROPERTY, WHICH WILL NOT BE USED AS A FAMILY RESIDENCE, FOR A
CONSIDERATION THAT EXCEEDS $500,000, OR (D) (i) PURCHASER IS A BUSINESS ENTITY
THAT EITHER HAS ASSETS OF $25,000,000 OR MORE OR IS OWNED OR CONTROLLED BY A
CORPORATION OR ENTITY WITH ASSETS OF $25,000,000 OR MORE, OR (ii) PURCHASER IS A
SOPHISTICATED REAL ESTATE INVESTOR AND HAS KNOWLEDGE AND EXPERIENCE IN FINANCIAL
AND BUSINESS MATTERS THAT ENABLE IT TO EVALUATE THE MERITS AND RISKS OF THIS
TRANSACTION. PURCHASER HEREBY WAIVES TO THE FULLEST EXTENT PERMITTED BY LAW ANY
RIGHTS, REMEDIES AND BENEFITS UNDER ANY CONSUMER PROTECTION LAW, WHETHER
FEDERAL, STATE OR LOCAL. PURCHASER COVENANTS NOT TO SUE SELLER UNDER ANY SUCH
CONSUMER PROTECTION LAW.

Jury Waiver. PURCHASER AND SELLER DO HEREBY KNOWINGLY, VOLUNTARILY AND
INTENTIONALLY WAIVE THEIR RIGHT TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION
BASED HEREON, OR ARISING OUT OF, OR UNDER OR IN CONNECTION WITH THIS AGREEMENT,
THE DOCUMENTS DELIVERED BY PURCHASER AT CLOSING OR SELLER AT CLOSING, OR ANY
COURSE OF CONDUCT, COURSE OF DEALINGS, STATEMENTS (WHETHER VERBAL OR WRITTEN) OR
ANY ACTIONS OF EITHER PARTY ARISING OUT OF OR RELATED IN ANY MANNER WITH THIS
AGREEMENT OR THE PROPERTY (INCLUDING WITHOUT LIMITATION, ANY ACTION TO RESCIND
OR CANCEL THIS AGREEMENT AND ANY CLAIMS OR DEFENSES ASSERTING THAT THIS
AGREEMENT WAS FRAUDULENTLY INDUCED OR IS OTHERWISE VOID OR VOIDABLE). THIS
WAIVER IS A MATERIAL INDUCEMENT FOR SELLER TO ENTER INTO AND ACCEPT THIS
AGREEMENT AND THE DOCUMENTS DELIVERED BY PURCHASER AT CLOSING AND SHALL SURVIVE
THE CLOSING OF TERMINATION OF THIS AGREEMENT.

Limitation on Liability. No present or future partner, director, officer,
shareholder, employee, advisor, agent, attorney, asset manager, or subasset
manager of or in Seller shall have any personal liability, directly or
indirectly, under or in connection with this Agreement or any agreement made or
entered into under or in connection with the provisions of this Agreement, or
any amendment or amendments to any of the foregoing made at any time or times,
heretofore or hereafter, and Purchaser and its successors and assigns and,
without limitation, all other persons and entities, shall look solely to
Seller’s assets for the payment of any claim or for any performance, and
Purchaser hereby waives any and all such personal liability. The limitations

 

Page 20



--------------------------------------------------------------------------------

on liability contained in this Section 10.19 are in addition to, and not in
limitation of, any limitation on liability applicable to Seller provided in any
other provision of this Agreement or by law or by any other contract, agreement
or instrument.

Confidentiality. Without limiting the terms and conditions of Section 4.2 of
this Agreement, Purchaser shall keep confidential and shall not disclose the
terms of the transfers contemplated in this Agreement, including, without
limitation, the Purchase Price and all other financial terms, without the prior
written consent of Seller except: (1) to Purchaser’s directors, officers,
partners, employees, legal counsel, accountants, engineers, architects,
financial advisors and similar professionals and consultants to the extent such
party deems it necessary or appropriate in connection with the transaction
contemplated hereunder (and Purchaser shall inform each of the foregoing parties
of such party’s obligations under this Section 10.20 and shall secure the
agreement of such parties to be bound by the terms hereof); to Purchaser’s
current and prospective lenders and investors (and Purchaser shall inform each
of the foregoing parties of such party’s obligations under this Section 10.20
and shall secure the agreement of such parties to be bound by the terms hereof);
(3) in any registration statement, Form 8-K or other regulatory filings made by
Purchaser or any affiliate of Purchaser; or (4) as otherwise required by law or
regulation.

1031 Exchange. Either party may consummate the purchase or sale (as applicable)
of the Property as part of a so-called like kind exchange (an “Exchange”)
pursuant to §1031 of the Code, provided that: (a) the Closing shall not be
delayed or affected by reason of the Exchange nor shall the consummation or
accomplishment of an Exchange be a condition precedent or condition subsequent
to the exchanging party’s obligations under this Agreement, (b) the exchanging
party shall effect its Exchange through an assignment of this Agreement, or its
rights under this Agreement, to a qualified intermediary, (c) neither party
shall be required to take an assignment of the purchase agreement for the
relinquished or replacement property or be required to acquire or hold title to
any real property for purposes of consummating an Exchange desired by the other
party; and (d) the exchanging party shall pay any additional costs that would
not otherwise have been incurred by the non-exchanging party had the exchanging
party not consummated the transaction through an Exchange (such payment
obligation shall survive Closing or any termination of this Agreement). Neither
party shall by this Agreement or acquiescence to an Exchange desired by the
other party have its rights under this Agreement affected or diminished in any
manner or be responsible for compliance with or be deemed to have warranted to
the exchanging party that its Exchange in fact complies with §1031 of the Code.

 

Page 21



--------------------------------------------------------------------------------

Executed as of the Effective Date.

 

  SELLER:  

LEEWARD STRATEGIC PROPERTIES, INC.,

a Delaware corporation

    By:  

/s/ William J. Sweeney, Jr.

    Name:  

William J. Sweeney, Jr.

    Title:  

Authorized Signatory

 

Signature Page



--------------------------------------------------------------------------------

Executed as of the Effective Date.

 

  PURCHASER:   GLOBAL GROWTH, LP,     a Delaware limited partnership     By:  

GLOBAL GROWTH GP, LLC,

a Delaware limited liability company,

its General Partner

      By:  

GLOBAL GROWTH TRUST, INC.,

a Maryland corporation,

its Managing Member

        By:  

/s/ Robert A. Bourne

        Name:  

Robert A. Bourne

        Title:  

Chief Executive Officer

 

Signature Page



--------------------------------------------------------------------------------

TITLE COMPANY JOINDER

Title Company joins herein in order to evidence its agreement to perform the
duties and obligations of Title Company set forth in this Agreement and to
acknowledge receipt of (a) a fully executed copy of this Agreement and (b) the
Earnest Money.

Dated: August 17, 2011.

 

  REPUBLIC TITLE OF TEXAS, INC. By:  

/s/ Russell Dickson

Name:  

Russell Dickson

Title:  

Vice President

 

Signature Page



--------------------------------------------------------------------------------

The following Exhibits and Schedules omitted as not necessary to an
understanding of the purchase and sale agreement.

 

  •  

Exhibit A, the legal description of the Land.

 

  •  

Exhibit B, the form of the Deed.

 

  •  

Exhibit C, the form of the Assignment.

 

  •  

Exhibit D, the form of the Taxpayer I.D. Certification.

 

  •  

Exhibit E, the form of Assignment of Purchase and Sale Agreement.

 

  •  

Exhibit F, the form of Tenant Notice.

 

  •  

Exhibit G, the form of the Estoppel Certificate.

 

  •  

Schedule 1.1, Tangible Personal Property.

 

  •  

Schedule 4.1(f), List of Other Due Diligence Items.